    Case 1:19-cr-00183-TSE Document 5 Filed 06/27/19 Page 1 of 3 PageID# hled
                                                                         5
                                                                                        91 OPEN COURT


                                                                                    .    i-   07
                                                                                   AJU'j       1

                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


               V.                                     Case No. l:19-cr-183


 HAROON K. ULLAH,

               Defendant.



                                  CRIMINAL INFORMATION


                                            COUNT]
                            Theft of Government Money and Property
                                       (18U.S.C. §641)

       THE UNITED STATES ATTORNEY CHARGES THAT

       1.     From in or around February 2018 and continuing through in or around October

2018,the defendant, HAROON K. ULLAH,in the Eastern District of Virginia and elsewhere, did

willfully and knowingly and without lawful authority, steal, purloin and convert over $1,000 in

money and other things ofvalue from the United States Agency for Global Media,a federal agency

of the United States, knowing that the money and things of value belonged to the United States,

and intending to permanently deprive the United States ofthe money and things of value.

                    (In violation of Title 18, United States Code, Section 641.)
Case 1:19-cr-00183-TSE Document 5 Filed 06/27/19 Page 2 of 3 PageID# 6
Case 1:19-cr-00183-TSE Document 5 Filed 06/27/19 Page 3 of 3 PageID# 7
